PER CURIAM.
In this workers’ compensation case the employer/carrier seeks review of an order of the deputy commissioner which does not dispose of all matured issues in the case. Although the order awards temporary total disability benefits, it explicitly reserves jurisdiction to determine the average weekly wage. The issue of average weekly wage was ripe for determination. Thus, the order does not resolve all matured issues in controversy and is therefore an interlocutory order not reviewable by appeal. Southern Wine & Spirits, Inc. v. Hernandez, 442 So.2d 1061 (Fla. 1st DCA 1983); Sheffield Steel Products v. Tripp, 433 So.2d 46 (Fla. 1st DCA 1983); Davis v. Hunt, 432 So.2d 650 (Fla. 1st DCA 1983); La Croix Construction Co. v. Bush, 431 So.2d 712 (Fla. 1st DCA 1983); Town of Palm Beach v. Watts, 426 So.2d 1312 (Fla. 1st DCA 1982); Crown Hotel v. Friedman, 420 So.2d 418 (Fla. 1st DCA 1982); Mills Electrical Contractors v. Marthens, 417 So.2d 700 (Fla. 1st DCA 1982), rev. denied, 429 So.2d 6 (Fla. 1983); State Department of Health and Rehabilitative Services v. Waters, 416 So.2d 903 (Fla. 1st DCA 1982); General Electric Co. v. Hawkins, 413 So.2d 836 (Fla. 1st DCA 1982); Wash House v. Tucker, 413 So.2d 813 (Fla. 1st DCA 1982).
Accordingly, this appeal is dismissed sua sponte. Such dismissal shall not preclude subsequent review upon appeal from a final order.
SHIVERS, JOANOS and THOMPSON, JJ., concur.